Citation Nr: 9932603	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  97-23 918 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left shoulder.

2.  Entitlement to service connection for arthritis of both 
hands.

3.  Entitlement to service connection for arthritis of the 
right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1966 to June 
1970.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the appellant's claims for 
service connection for arthritis of the left shoulder, both 
hands and right ankle as not well grounded. 


FINDINGS OF FACT

1.  Competent medical evidence attributing poorly 
characterized arthritis to injuries sustained in service has 
been presented.

2.  Competent medical evidence attributing bilateral 
arthritis in the hands to service has been presented.

3.  Competent medical evidence attributing arthritis of the 
right ankle to service has not been presented.


CONCLUSIONS OF LAW

1.  The claim for service connection for arthritis of the 
left shoulder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for arthritis of both 
hands is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for arthritis in the 
right ankle is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999).  Service connection for arthritis is 
warranted when the disease is manifested to a compensable 
degree within one year following service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1999).

In making a claim for service connection, a veteran has the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  A well grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Epps v. Gober, 126 
F.3d 1464, 1468-69 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table).

The veteran's testimony before the Board in June 1999 in 
conjunction with the June 1999 medical opinion renders the 
claims for service connection for left shoulder and bilateral 
hand arthritis plausible and capable of substantiation.  
Specifically, the veteran testified that he was involved in a 
motor vehicle accident in service in which he was hit from 
behind.  Immediately after this, his shoulder and hands were 
hurting.  In a June 1999 statement, a VA Staff Rheumatologist 
related that the veteran had requested an opinion about 
whether his arthritis could be connected to injuries 
sustained in the service.  The physician stated that the 
veteran currently had poorly characterized arthritis which 
has been at least partially related to previous trauma as 
well as possible gout and perhaps another inflammatory 
component.  As competent evidence attributing arthritis in 
the left shoulder and hands to service has been presented, 
these claims are well grounded.  Epps, supra; Caluza, supra.

However, the claim for service connection for arthritis of 
the right ankle is not well grounded.  A right ankle injury 
was not noted in service.  At the time of a separation 
examination, his lower extremities were normal.  Arthritis 
was not diagnosed in the right ankle within one year after 
separation from service.  VA Medical Center records and VA 
examinations conducted in January 1971 and February 1998 fail 
to attribute current right ankle symptomatology to service.  
There is evidence that the veteran fractured his right ankle, 
after separation from service.  The VA Staff Rheumatologist 
opined in her June 1999 statement that the veteran has post-
traumatic degenerative arthritis in the right ankle from an 
injury sustained after leaving service.  "This is not 
service-related."  Consequently, competent evidence 
attributing arthritis in the right ankle to service has not 
been presented and the claim for service connection for right 
ankle arthritis is not well grounded.

The only evidence contained in the claims file which would 
relates the veteran's arthritis in the right ankle is his own 
statements and testimony.  However, as the veteran has not 
been shown to be a medical expert, he is not qualified to 
offer  opinions as to diagnosis or medical causation.  Jones 
v. Brown, 7 Vet. App. 134, 137 (1994);Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  

The Board is aware that the RO has not had an opportunity to 
review the June 1999 letter submitted by the VA Medical 
Center staff rheumatologist.  However, as the claims folder 
contains a written waiver of RO consideration of evidence 
submitted subsequent to the June 1999 hearing in accordance 
with 38 C.F.R. § 20.1304(c) (1999), there is no need to refer 
the appeal to the RO.  


ORDER

The claim of entitlement to service connection for arthritis 
of the left shoulder and both hands is well grounded.  To 
this extent, the appeal is granted.  

Service connection for arthritis of the right ankle is 
denied.


REMAND

The Board has determined that the appellant's claims for 
service connection for arthritis of the left shoulder and 
both hands is well grounded.  Once a claimant has presented a 
well grounded claim, the VA has a duty to assist the claimant 
in developing facts pertinent to the claim.  The Board has 
determined that the duty to assist the appellant in the 
development of his claim has not been met and further 
development is necessary.  38 U.S.C.A. § 5107 (West 1991); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

During testimony before the Board in June 1999, the appellant 
indicated that he had been seen at the VA Medical Center in 
May 1999 for treatment of his arthritis.  VA Medical Center 
records appear to have been developed through August 1998 
only.  Furthermore, the VA Medical Center rheumatologist who 
furnished an opinion in June 1991 as to the relationship of 
current arthritis to inservice injury did not indicate that 
she had an opportunity to review the claims folder.  
Additionally, the appellant testified that he was receiving 
treatment from a Dr. Matthews in addition to the doctors he 
saw at the VA Medical Center.  These treatment records should 
be developed.

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file all treatment 
records from the VA Medical Center 
subsequent to August 1998 pertaining to 
treatment for arthritis of the hands and 
left shoulder.

2.  After obtaining the necessary 
authorization, the RO should obtain 
treatment records pertaining to treatment 
for arthritis of the hands and left 
shoulder from Dr. Matthews.

3.  After completion of the above 
development, the claims folder should be 
referred to an appropriate specialist for 
an opinion as to whether it is at least 
as likely as not that arthritis in the 
left shoulder and both hands is related 
to service.  The claims file should be 
made available to the specialist.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for arthritis of the 
left shoulder and both hands.  If the 
determination is unfavorable, the veteran 
and his representative should be 
furnished with a supplemental statement 
of the case.  After being affording the 
appropriate period for response, the 
appeal should be returned to the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 

